— Motion by appellant to dispense with printing granted. The appeal will be heard on the original papers and on appellant’s typewritten brief, which shall include the opinion, if any, of the court below. Appellant is directed to file six copies of his typewritten brief and to serve one copy on the Attorney-General. Motion by appellant to add appeal to the calendar for the May Term, denied. On the court’s own motion, appellant's time is extended to the June Term, beginning May 22,1961; appeal ordered on the calendar for said term. Appellant’s brief must be served and filed on or before May 1, 1961. Nolan, P. J., Beldock, Kleinfeld, Christ and Brennan, JJ., concur,